—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Westchester County Court to issue a written order or enter judgment in an action entitled Carter v Volper, pending under Index No. 8838/97 in the Supreme Court, Westchester County, and application for leave to prosecute the proceeding as a poor person. Cross application by the respondent Westchester County Court to dismiss the proceeding on the ground that it has been rendered academic.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted; and it is further,
Ordered that the cross application is granted; and it is further,
*546Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
A judgment dated December 4, 2000, was entered in the underlying action. Accordingly, the proceeding has been rendered academic. Goldstein, J. P., McGinity, Feuerstein and Smith, JJ., concur.